FILED 

                                                                           JULY 1,2014 

                                                                   In the Office of the Clerk of Court 

                                                                 WA State Court of Appeals, Division III 





            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON 

                               DIVISION THREE 


STATE OF WASHINGTON,                           )
                                               )          No. 30765-4-111
                     Respondent,               )
                                               )
       v.                                      )
                                               )
MELODY LYNN WRIGHT,                            )          UNPUBLISHED OPINION
                                               )
                     Appellant.                )

       SIDDOWAY, C.J. -     Melody Wright appeals her conviction of 1 count of first

degree theft and 10 counts of Medicaid fraud arising from her submission of false

telephonic time invoices for in-home care provided to her mother. She challenges the

sufficiency of the evidence, asserts an equal protection violation, and contends that the

trial court abused its discretion in finding that her convictions of first degree theft and

Medicaid fraud did not encompass the same criminal conduct. Finding sufficient

evidence and no error or abuse of discretion, we affirm.

                     FACTS AND PROCEDURAL BACKGROUND

       In May 2001, Melody Wright signed a four-year contract with the Washington

Department of Social and Health Services (DSHS) to provide in-home care services for

her mother, Donna Siegfried, to be paid for by the Medicaid-funded Community Options
1
J




    No. 30765-4-111
    State v. Wright


    Program Entry System (COPES). Medicaid is a jointly funded federal and state medical

    assistance program under which the federal government reimburses state governments for

    a portion of the costs of providing medical assistance to low income individuals. Wash.

    State Hosp. Ass'n v. State, 175 Wn. App. 642,644,309 P.3d 534 (2013) (citing 42 U.S.C.

    § 1396(a)-(e». Ms. Siegfried's needs for in-home services were assessed by employees

    ofDSHS, which authorized her to receive 188 hours ofin-home care a month. Each

    month thereafter, Ms. Wright submitted invoices for payment for the full 188 hours

    telephonically, by calling in to a system and entering specific information when prompted

    by a recording. She was paid accordingly.

           In April 2005, Ms. Wright signed a second four-year contract to care for her

    mother. Early in the. term of the new contract, a COPES case manager met with Ms.

    Wright and her mother for a reassessment of Ms. Siegfried's needs. The reassessment

    suggested that Ms. Siegfried needed far less in-home care than the 188 hours, so her

    authorized in-home care hours were reduced to 94 hours a month. Ms. Wright and her

    mother successfully appealed the reduction, obtaining reinstatement of the 188 authorized

    hours, and successfully represented a need for the 188 hours in the next reassessment.

    The case manager assigned to Ms. Siegfried remained skeptical about her care needs

    asserted on appeal and thereafter, suspecting that her need for 94 hours as assessed in

    2005 was more accurate.




                                                 2

No. 30765-4-III
State v. Wright


       In March 2008, an investigator with the Medicaid Fraud Control Unit of the

Washington Attorney General's office received a complaint that Ms. Wright was

claiming care hours not worked for Ms. Siegfried, while working two other jobs. The

investigator requested timekeeping records for Ms. Wright from a private retirement

home where he learned she was employed full time and asked that employees

administering the COPES contract require Ms. Wright to provide time sheets reflecting

her time spent providing care for Ms. Siegfried.

       In April 2008, Ms. Wright was asked by employees of DSHS to provide time

sheets for the period from May 2007 to April 2008. Ms. Wright and DSHS employees

dispute whether Ms. Wright had been provided with time sheets a year earlier and told to

keep an ongoing record of her hours worked; in any event, she had not kept a record.

      Ms. Wright was therefore provided with time sheets to complete after-the-fact.

She initially filled them out by indicating that she had provided in-home care either 10 or

24 hours each day of the month. As completed, they reflected an hourly total far in

excess of 188 hours a month. Ms. Wright was notified that the time sheets were

unacceptable and was told to submit new time sheets that reflected her best record of the

188 hours a month she claimed to have worked. Ms. Wright submitted a second set in

response. Many of the hours reported by Ms. Wright on the second set of time sheets

proved to overlap with the time sheets she had submitted to her private employer.




                                             3

No.30765-4-III
State v. Wright


       In light of the discrepancy, Ms. Siegfried was asked to come into the attorney

general's office to speak with an investigator. She did, accompanied by Ms. Wright.

Both women agreed to speak with investigators after being given Miranda l warnings and

both affirmed, when asked, that the second set of time sheets accurately reflected the

hours Ms. Wright had worked providing in-home care. When asked, both annotated and

initialed the sheets as "accurate." Report of Proceedings at 397,402-03. Ms. Wright was

then confronted with the time sheets submitted to her private employer and, when

questioned about the many overlapping hours, began to cry, telling the investigator, "'my

husband left me and I have kids to take care of and I'm going to lose my house. I'm in

debt.'" Id. at 403. She offered no other explanation for the inconsistent hours on her

time sheets and later submitted a written statement saying the hours she turned in were

not correct.

       Ms. Wright was eventually charged with first degree theft and with 10 counts of

Medicaid false statement, a type of Medicaid fraud provided by RCW 74.09.230.

       At trial, Ms. Wright testified that she had worked the 188 hours claimed each

month during the charging period, but not necessarily at the times she later reported on

her time sheets. The jury did not believe her, finding her guilty as charged. The court

ordered $12,605 in restitution and, sentencing her as a first-time offender, accepted the



       1 Miranda   v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).

                                             4

No. 30765-4-111
State v. Wright


State's recommendation that it impose a sentence of 30 days converted tQ 240 hours of

community service. She appeals.

                                        ANALYSIS

                        I. Sufficiency of Evidence: First Degree Theft

       Ms. Wright's first assignment of error is to the allegedly insufficient evidence

supporting her conviction of first degree theft. The gist of her argument is that the State's

theory and evidence were directed to a means of committing first degree theft that it did

not charge. She focuses on the difference between two alternative means of committing

first degree theft provided by RCW 9A.56.020(1): what is commonly referred to as "theft

by taking," provided by the statute's subsection (a), and what is commonly referred to as

"theft by deception," provided by its subsection (b). State v. Smith, 115 Wash. 2d 434,438,

798 P.2d 1146 (1990) (citing State v. Southard, 49 Wash. App. 59, 741 P.2d 78 (1987».

She argues that the theft by taking that the State elected to charge required that it prove a

trespass, which it did not undertake to do. She argues that her conviction of theft by

taking absent any evidence of a trespass denied her due process.

       In order to prove that Ms. Wright committed first degree theft under RCW

9A.56.020(1)(a), the State was required to prove that during the charging period she

"wrongfully obtained or exerted unauthorized control over property of another"; 2 that the


       2 To   "wrongfully obtain" or "exert unauthorized control" means:
                (a) To take the property or services of another;

                                              5

No. 30765-4-111
State v. Wright


property exceeded $1,500 in value; that she intended to deprive the other person of the

property; that her acts were part of a common scheme, plan, or a continuing course of

conduct; and that her acts occurred in the state of Washington. Clerk's Papers (CP) at

186 (Jury Instruction 7).

       When reviewing a sufficiency of the evidence challenge, we ask whether, "after

viewing the evidence in the light most favorable to the State, any rational trier of fact

could have found the essential elements of the crime beyond a reasonable doubt." State

v. Hosier, 157 Wn.2d 1,8, 133 P.3d 936 (2006).

       Relying on State v. Thorpe, 51 Wn. App. 582,754 P.2d 1050 (1988), Ms. Wright

contends that trespass is a required element of theft by taking under RCW

9A.56.020(1)(a). In Thorpe, the State proved that the defendants in that case knowingly

submitted inflated invoices to the State for meat delivered to a state institution, and that



              (b) Having any property or services in one's possession, custody or
      control as bailee, factor, lessee, pledgee, renter, servant, attorney, agent,
      employee, trustee, executor, administrator, guardian, or officer of any
     person, estate, association, or corporation, or as a public officer, or person
      authorized by agreement or competent authority to take or hold such
     possession, custody, or control, to secrete, withhold, or appropriate the
      same to his or her own use or to the use of any person other than the true
      owner or person entitled thereto; or
             (c) Having any property or services in one's possession, custody, or
      control as partner, to secrete, withhold, or appropriate the same to his or her
      use or to the use of any person other than the true owner or person entitled
     thereto, where the use is unauthorized by the partnership agreement.
Former RCW 9A.56.010(19)(a)-(c) (2006).

                                              6

No. 30765-4-111
State v. Wright


they received payment therefor. The State submitted the case to the jury on alternative

theories, one of which was theft by taking. The defendants argued that while the

evidence would support theft by deception, it did not support theft by taking and the court

agreed. Construing the statute as "incorporat[ing] what were several distinct crimes

under former statutory and common law," the court stated that "[o]ne element of

wrongfully obtaining, or taking, property (including money) under RCW 9A.56.020(1)(a)

is a trespass." Id. at 585. Because there was no evidence of a trespass and no way of

knowing the basis for the jury's verdict, the court reversed the conviction of first degree

theft and remanded that charge for a new trial.

       Ms. Wright correctly characterizes Thorpe but fails to take into consideration a

later and controlling decision, Smith, 115 Wash. 2d 434, in which the Washington Supreme

Court disapproved of cases that, like Thorpe, had required proof of a trespass to establish

theft by taking. The Court of Appeals decision in Smith had assumed as much, but the

Supreme Court disagreed, explaining that while statements to that effect had been made

in some earlier decisions, as dicta or otherwise,

              [t]respass is not required for statutory theft by taking. "The
       Legislature may define crimes. Where it does so, its statutory definition
       may supersede common law." ... Both this court and the Court of Appeals
       have affirmed convictions for theft by taking under RCW 9A.56.020(1)(a)
       without requiring evidence of a trespass. [A ]ny other decision inferring the
       contrary is disapproved.




                                              7

No. 30765-4-111
State v. Wright


Id. at 441 (citations omitted) (quoting State v. Komok, 113 Wash. 2d 810, 814, 783 P .2d

1061 (1989».

       Evidence of theft by taking that the court found sufficient in Smith is conceptually

indistinguishable from the State's evidence here. In Smith, a college student had ordered

and paid by check for copyrighted software on multiple occasions, proceeded to copy

both the software and instruction manuals upon receipt, and then stopped payment on his

checks and returned the software either as an unauthorized purchase or as unusable on his

computer. The manufacturer of one of the software programs discovered the student's

practice and complained, resulting in the student being charged with theft by taking. The

Supreme Court implicitly held that to convict a defendant of theft by taking, the item

wrongfully taken could be one that the victim voluntarily delivered to the defendant.

       Here, the State proved that what was wrongfully obtained by Ms. Wright were

COPES payments voluntarily made in response to her telephonic invoices. In light of

Smith, that evidence was sufficient.

                        II. Sufficiency of Evidence: Medicaid Fraud

       Ms. Wright's second assignment of error is to her Medicaid fraud convictions and

is also based on a contention that the State charged the wrong crime. RCW 74.09.230(1),

under which Ms. Wright was charged, makes it a crime to knowingly make or cause to be

made any false statement or representation of a material fact "in any application/or any

payment" under a medical care program authorized under chapter 74.09 RCW.

                                             8

No. 30765-4-III
State v. Wright


(Emphasis added.) Subsection (2) of that statute criminalizes knowingly making or

causing to be made any false statement or representation of a material fact ''for use in

determining rights to such payment," or knowingly falsifying, concealing, or covering up

a material fact "in connection with such application or payment." (Emphasis added.)

Ms. Wright argues that, plainly read,

       [s]ection (1) criminalizes the falsification of the actual request for payment,
       i.e. a false statement, bill, or invoice for services, whereas section (2)
       criminalizes the falsification of information used in determining one's
       eligibility to participate in a given state-funded medical care program.

Br. of Appellant at 21.

       Ms. Wright argues that the State's evidence demonstrated only that the time sheets

she was asked to prepare after the fact were not accurate-but since those time sheets

were never offered or relied upon as her application for payment, they cannot establish a

crime. She concedes that the State could prove a violation of subsection (1) by proving

that she made knowingly false claims in her telephonic invoices submitted during the

charging period, but argues "[t]he State provided no evidence that would lead a rational

jury to reach such a conclusion." Id. at 22.

       The State's position is that Ms. Wright's criminal acts were, indeed, her

submission of the 10 telephonic invoices during the charging period, each seeking

payment for 188 hours of in-home care for her mother. The jury found Ms. Wright guilty

of making false statements on or about IOdates: May 31, June 30, July 31, August 31,


                                               9

No.30765-4-II1
State v. Wright


September 30, October 31, November 30, and December 31 of2007; and January 31 and

February 29 of2008. Those were the dates on which Ms. Wright submitted telephonic

invoices. There is no dispute over the criminal acts on which the State relied. It

characterizes the time sheets prepared after the fact not as the crime, but as circumstantial

evidence that the earlier telephonic invoices were knowingly false.

       The jury was instructed that circumstantial evidence and direct evidence are

equally reliable and that the term "circumstantial evidence" refers to evidence "from

which, based on your common sense and experience, you may reasonably infer

something that is at issue in this case." CP at 184. Evidence that Ms. Wright was unable

to provide a credible account of the times that she worked during the charging period

when asked to do so is not direct evidence of crime, but it is certainly circumstantial

evidence from which the jury could infer that her telephonic invoices were false when

made. Other circumstantial evidence that Ms. Wright's telephonic invoices were false

included evidence that the hours worked by Ms. Wright for her private employer were

during the time of day that Ms. Siegfried was most likely to need the in-care services that

Ms. Wright was supposed to be providing. It included the State's surveillance evidence

conflicting with the hours Ms. Wright allegedly provided in-home care. It included

testimony from neighbors and other witnesses who had seen Ms. Siegfried able to walk

unassisted, baby-sit her grandchildren, walk her grandchildren the several blocks to




                                             10 

No. 30765-4-111
State v. Wright


school, and perform basic household tasks, all of which cast doubt on whether Ms.

Siegfried had ever needed a 188-hour per-month level of care in the first place.

       An evidence sufficiency challenge admits the truth of the State's evidence and any

inferences the jury may reasonably draw from it. State v. Salinas, 119 Wn.2d 192,201,

829 P.2d 1068 (1992). The State's evidence was clearly sufficient.

                         III. Concurrent Charges and Equal Protection

       Ms. Wright next contends that the statutes criminalizing first degree theft and

Medicaid fraud are concurrent in the sense that a violation of the more specific Medicaid

statute constitutes a violation of the general theft statute in every instance. According to

her, one cannot make a knowingly false statement in an application for payment under a

medical care program without thereby wrongfully obtaining or exerting unauthorized

control over the money. She argues that it is a denial of equal protection for a prosecutor

to charge a crime under a general statute where a more specific statute prohibits the same

conduct, yet carries a different penalty, citing State v. Alfonso, 41 Wash. App. 121, 125-26,

702 P.2d 1218 (1985). Alfonso and cases like it reason that the principle of equality

before the law is inconsistent with the existence of a power in a prosecuting attorney to

elect, from person to person committing an offense, which degree of proof to apply to his

or her particular case. See State v. Zornes, 78 Wn.2d 9,24,475 P.2d 109 (1970). She

asks that we reverse the first degree theft conviction with directions to the trial court to

dismiss the charge.

                                              11 

No.30765-4-III
State v. Wright


       Alfonso's characterization of statutory concurrency as creating an equal protection

issue is no longer good law, at least to the extent it was based on the federal constitution.

Zornes, and by extension, Alfonso, was abrogated by the United States Supreme Court's

decision in United States v. Batchelder, 442 U.S. 114,99 S. Ct. 2198, 60 L. Ed. 2d 775

(1979) insofar as it held that equal protection under the Fourteenth Amendment was

violated by statutes defining the same offense but prescribing different punishments. As

explained in City ofKennewick v. Fountain, 116 Wash. 2d 189, 193, 802 P.2d 1371 (1991),

there is not an appreciable difference between the discretion a prosecutor exercises when

deciding whether to charge under different statutes having different elements and the

discretion he or she exercises when choosing to charge one of two statutes with identical

elements. The discretion exercised "does not empower the government to predetermine

ultimate criminal sanctions." ld.

       The State recognizes that the assignment of error may raise an issue of statutory

construction, since "[i]t is a well established rule of statutory construction that 'where a

special statute punishes the same conduct which is punished under a general statute, the

special statute applies and the accused can be charged only under that statute.'" State v.

Shriner, 101 Wn.2d 576,580,681 P.2d 237 (1984) (quoting State v. Cann, 92 Wash. 2d
193, 197, 595 P.2d 912 (1979». In order for statutes to implicate this statutory

construction concern, the general statute must be violated every time the special statute

has been violated. ld. We determine whether two statutes are concurrent by examining

                                              12 

No.30765-4-III
State v. Wright


the elements of each to determine whether a person can violate the special statute without

necessarily violating the general statute. State v. Heffner, 126 Wash. App. 803, 808, 110
P.3d 219 (2005).

         First degree theft requires proof that the defendant wrongfully obtained or exerted

unauthorized control over another's property valued at more than the statutory minimum,

with the intent to deprive that person of the property. RCW 9A.56.030(1)(a); RCW

9A.56.020(1)(a). The Medicaid false statement with which Ms. Wright was charged

requires proof that the defendant knowingly made or caused to be made any false

statement or representation of a material fact when applying for payment under a medical

care program. RCW 74.09.230(1).

         One can make a false statement in applying for a payment yet not receive the

payment. If so, no theft has occurred. RCW 74.09.230(1); RCW 9A.56.020(1)(a). At

the same time, the false statement of material fact knowingly made in applying for a

Medicaid-funded payment completes the crime of Medicaid false statement. Because the

first degree theft statute is not violated every time the Medicaid fraud statute is violated,

the State was free to charge Ms. Wright with first degree theft in addition to Medicaid

fraud.

                                    IV. Same Criminal Conduct

         Finally, Ms. Wright argues that the trial court erred in failing to treat her

convictions of first degree theft and Medicaid fraud as the same criminal conduct. In the

                                                13 

No. 30765-4-II1
State v. Wright


trial court, she argued that because the State elected to aggregate 10 payments she

received in order to arrive at the dollar amount required for first degree theft, the

Medicaid fraud occurred during the same, roughly 10-month time frame as the theft.

Contending that the Medicaid fraud was the "same criminal conduct" as the theft in all

other relevant respects, she argued that her offender score should be zero. The State

disagreed, taking the position that the crimes were not the same criminal conduct and her

offender score was 10. The sentencing court adopted the State's position.

       Except in the case of serious violent crimes, the Sentencing Reform Act of 1981,

chapter 9.94A RCW, directs a trial judge wh is sentencing a defendant for mUltiple

current offenses to count other crimes being sentenced as part of the offender score for

each other crime, but then have the sentences for the crimes run concurrently with each

other. RCW 9.94A.589(1). An exception exists if a trial judge finds that multiple current

offenses constituted the "same criminal conduct." In that instance, the multiple offenses

are to be treated as one crime for scoring purposes. RCW 9.94A.589(1 )(a). "Same

criminal conduct" for this purpose "means two or more crimes that require the same

criminal intent, are committed at the same time and place, and involve the same victim."

Id. If any element is missing, the crimes do not constitute the same criminal conduct.

State v. Maxfield, 125 Wash. 2d 378, 402,886 P.2d 123 (1994). "[B]ecause a finding by the

sentencing court of same criminal conduct favors the defendant, 'it is the defendant who

must establish [that] the crimes constitute the same criminal conduct.'" State v. Johnson,

                                              14 

No.30765-4-II1
State v. Wright


_ Wn. App. _,320 P.3d 197,203 (2014) (alteration in original) (quoting State v.

Graciano, 176 Wn.2d 531,539,295 P.3d 219 (2013)),petitionjor reviewfiled, No.

90276-3 (Wash. May 27, 2014). We review an offender score calculation de novo but

review a determination of what constitutes the same criminal conduct for abuse of

discretion or misapplication of the law. State v. Mutch, 171 Wash. 2d 646, 653,254 P.3d

803 (2011).

       Ms. Wright argues that it is "undisputed" that the crimes of which she was found

guilty involved the same criminal intent (theft by color or aid of deception) and the same

victim (the State), and "obvious" that the crimes all occurred in the same place. Br. of

Appellant at 28. The only issue, she contends, is whether the crimes occurred at the same

time. She argues that the 10 counts of Medicaid fraud occurred over the same date range

(June 4, 2007 and April 2, 2008) as the acts of theft that the State elected to aggregate

for 1 count of first degree theft.

       While the State disputes Ms. Wright's contention that the crimes constitute the

same criminal conduct on the merits, it also makes a threshold argument that Ms. Wright

was sentenced as a first-time offender under RCW 9.94A.650 and may not appeal her

sentence. Under RCW 9.94A.585(1), "a sentence imposed on a first-time offender under

RCW 9.94A.650 shall ... be deemed to be within the standard sentence range for the

offense and shall not be appealed." Ms. Wright's brief does not challenge her sentence,

however; it challenges the "same criminal conduct" determination, which, having been

                                             15 

No. 30765-4-111
State v. Wright


made by the sentencing court, will bind any future court should she be charged and

convicted of other crimes. RCW 9.94A.525(5)(a)(i); Johnson, 320 P.3d at 202-03.

Given the nature of her challenge, RCW 9.94A.585(1) does not preclude appeal.

       Turning to the merits, the State will concede only that the victim was the same.

As to intent, the relevant inquiry is to what extent the criminal intent, when viewed

objectively, changed from one crime to the next. State v. Tili, 139 Wash. 2d 107, 123,985

P.2d 365 (1999). "This, in tum, can be measured in part by whether one crime furthered

the other." State v. Vike, 125 Wn.2d 407,411, 885 P.2d 824 (1994). In State v.

Dunaway, 109 Wash. 2d 207, 743 P.2d 1237, 749 P.2d 160 (1987), the Washington

Supreme Court held that kidnapping and robbery constituted the same criminal conduct

where the objective of abducting the victim was to commit robbery. While the State

argues that the criminal intent in this case changed from the Medicaid fraud to the theft,

we are not persuaded. Viewed objectively, Ms. Wright's Medicaid fraud furthered her

theft in the same way that kidnapping furthered robbery in Dunaway.

       We agree with the State, however, that Ms. Wright fails to establish that the

crimes occurred at the same time and place. As to the time when the crimes occurred, the

charging decision to aggregate Ms. Wright's receipt of a series of payments as a common

scheme or plan does not change the fact that her theft was not continuous but involved a

series of transactions taking place on discrete dates-and those dates were consistently

several days after she submitted the corresponding false telephonic invoice. Even former

                                             16 

No.30765-4-II1
State v. Wright


RCW 9A.56.01O(IS)(c), which defines "value" to pennit the State to aggregate third

degree thefts in order to charge first degree theft, recognizes that what is being

aggregated is "any series a/transactions which constitute theft." (Emphasis added.)

       As to the place where the crimes occurred, the State correctly points out that Ms.

Wright has not identified any evidence that the crimes were committed in the same place.

It submits that "it defies common sense to suppose she placed the calls from her bank, the

place she wrongfully obtained the funds." Br. ofResp't at 34.

       Because Ms. Wright fails to establish that the Medicaid fraud and theft were

committed at the same time and place, the trial court's refusal to treat them as the same

criminal conduct was not error.

       Affinned.

       A majority of the panel has detennined that this opinion will not be printed in the

Washington Appellate Reports but it will be filed for public record pursuant to RCW

2.06.040.


                                                    5z~/C~
                                              Siddoway, C.J.
WE CONCUR:




Fearing, J.

                                             17